IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
SERGIO WINSTON ARCHER HENDERSON,

              Petitioner,

v.                                                     Case No. 5D16-1217

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed June 17, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

Sergio Winston        Archer       Henderson,
Sneads, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the order denying

Petitioner’s pro se motion for post-conviction relief rendered March 30, 2015, in Case

No. 09-CF-3535-A, in the Circuit Court in and for Seminole County, Florida. See Fla. R.

App. P. 9.141(c)(6)(D).


       PETITION GRANTED.

LAWSON, C.J., ORFINGER, EDWARDS, JJ., concur.